Title: From Thomas Jefferson to Thomas Mann Randolph, 14 June 1803
From: Jefferson, Thomas
To: Randolph, Thomas Mann


          
            Dear Sir
            Washington June 14. 1803.
          
          In a letter of May 2. to mr Peyton I had said to him that if Henderson, counting on the indulgence I have used in leaving his dam hitherto, should propose to sell his 4. acres as a mill seat, I would immediately direct mr Lilly to take down the dam, and I desired mr Peyton to employ counsel & obtain an order for a mill on my part of the lands, but still to act in his own name & keep me out of sight. he writes me that the matter is in court, and will perhaps be decided next month, and proposes the demolition of the dam. the inconvenience this would be to the neighborhood as well as the wish to reserve the necessary accomodation for your seat, makes me averse to it. my object is only to prevent Henderson’s giving an artificial value to his 4. acres at my expence. I must therefore get you, who are on the spot, and can decide as circumstances shall arise, to advise mr Peyton in the conduct of the business, so as to prevent Henderson from an order & to obtain one in his own name for me: and if you find this can be done by abating the dam, & cannot be done without it, then to direct mr Lilly to take it down. if every thing can be kept in statu quo till I come home, it would be well: but that may be difficult because I am not to be named as interested in it. if I could get Henderson ousted, so that the whole of the falls from the Secretary’s ford to the recommencement of still water below Milton should be ours, I should very willingly give to each position the advantages necessary for it.   I inclose you a copy of Binns’s pamphlet on Plaister of Paris.—we have reason to expect a favorable result from Monroe’s mission. my constant love to my dear Martha & the little ones and affectionate salutations to yourself.
          
            Th: Jefferson
          
          
          
            P.S. not a word concerning P. Carr since my last to you, which I consider as certain proof of his recovery. S. Carr is not yet returned.
          
        